Case 1:20-cv-02113-KLM Document 1 Filed 07/20/20 USDC Colorado Page 1 of 19




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO


Civil Action No.


KRISTINE MARANDOLA, a citizen of Arizona,



Plaintiff,

v.


PUEBLO SUZUKI, INC., a
Colorado corporation, doing business as
ROCKY MOUNTAIN BOAT COMPANY;
LAND ‘N’ SEA DISTRIBUTING, INC.,
a Florida corporation, doing business as
SEACHOICE PRODUCTS



Defendants.


                            COMPLAINT FOR DAMAGES

     COME NOW, the Plaintiff Kristine Marandola, by and through her attorneys, and

as her Complaint against the Defendants and each of them, states and alleges as

follows:

                                   INTRODUCTION

     1.    This is a product liability action to recover damages suffered by Plaintiff

Kristine Marandola arising out of a boating incident on or about July 29, 2018 on Lake

Powell, Kane County, Utah, within the boundaries of Glen Canyon National




                                            1
Case 1:20-cv-02113-KLM Document 1 Filed 07/20/20 USDC Colorado Page 2 of 19




Recreation Area, caused by the sudden failure of a carabiner connecting the anchor

rope used on a recreational boat to another disabled recreational boat under tow.

Kristine Marandola suffered permanent injuries in the incident.

                                      PARTIES

   2.   At all times relevant herein, Plaintiff Kristine Marandola (“Plaintiff”) is, and

was, a citizen of Arizona.

   3.   At all times relevant herein, Defendant Pueblo Suzuki, Inc. is, and was, a

Colorado for-profit corporation doing business as Rocky Mountain Boat Company

(“Romoboco”) with its principal place of business in Colorado and is engaged in the

business of marketing, distributing, selling, retailing and servicing recreational

watercrafts, primarily boats and related boating equipment including but not limited

to anchors, anchor ropes, watersport tow ropes, fasteners, safety equipment, and other

boating equipment.

   4.   At all times relevant herein, Defendant Land ‘N’ Sea Distributing, Inc. is, and

was, a Florida for-profit corporation doing business as Seachoice Products

(“Seachoice”) with its principal place of business in Florida and is engaged in the

business of manufacturing, marketing, distributing, and selling marine hardware,

including but not limited to lighting, fasteners, safety equipment, ropes, and anchors

to fishing, boating and watersports enthusiasts.

                             JURISDICTION AND VENUE

   5.   This Court has personal jurisdiction over the named Defendants because

these Defendants have transacted and continue to transact business in, and with, the




                                           2
Case 1:20-cv-02113-KLM Document 1 Filed 07/20/20 USDC Colorado Page 3 of 19




State of Colorado, and because some of the actions and omissions by the named

Defendants giving rise to this Complaint took place in the State of Colorado.

   6.    Specifically, the named Defendants have purposely availed themselves of the

privileges and benefits of doing business in Colorado, actively, marketing, distributing

and selling water crafts, marine hardware and related equipment, including the

anchor rope and carabiner involved in the incident giving rise to this lawsuit, as well

as maintaining and ongoing in-warranty or out-of-warranty servicing and repairs of

such water crafts, in the State of Colorado; and have marketed and sold defective

products within the State of Colorado.

   7.    Plaintiff claims damages in excess of $75,000 in this action, excluding costs

and interest.

   8.    This Court is vested with jurisdiction of this action by the diversity statute,

28 U.S.C. § 1332.

   9.    This Court is also vested with original jurisdiction of this action by the

admiralty and maritime statute, 28 U.S.C. § 1333.

   10.   This Court is vested with venue of this incident because a substantial portion

of the events and/or omissions giving rise to Plaintiff’s claim occurred in this judicial

district, making venue appropriate pursuant to 28 U.S.C. § 1391(b).

   11.   This Court is further vested with venue of this incident because defendant

Romoboco is subject to this Court’s personal jurisdiction with respect to such action,

making venue appropriate pursuant to 28 U.S.C. § 1391(b). On its website, Romoboco

advertises and markets its products and services to the Denver, Colorado market,




                                           3
Case 1:20-cv-02113-KLM Document 1 Filed 07/20/20 USDC Colorado Page 4 of 19




stating verbatim:

             “Denver Sales & Service.         Romoboco is proud to be

             Colorado's exclusive dealer for Supra, Moomba, Landau

             and Four Winns. As such, we are reaching out to serve our

             Denver Customers with a service plan to help our Northern

             friends! Looking for a new wake boat, pontoon, family

             runabout or cruiser? Concerned about your service dealer

             being too far away? We can help!”

   12.   Therefore, jurisdiction and venue for this case are appropriate before this

Court.

                                  THE INCIDENT

   13.   On or about July 29, 2018 at approximately 6:45 PM, Plaintiff Kristine

Marandola was a 44-year-old female passenger aboard a recreational boat

operated by Joseph Norris and owned by Randy Paulson: a Moomba Mondo ski

boat (CL 8641 GH) (“the Moomba”).

   14.   At that time, Kristine Marandola was in the company of a group of

friends who had been camping on Lake Powell on the Arizona-Utah border since

the afternoon of July 27, 2018 using two boats:       the Moomba and another

recreational boat, a Supra SA450 ski boat (CL 2288 GH) (“the Supra”) owned and

operated by Fredrick Paulson.

   15.   During the afternoon of July 29, 2018, a few hours before the incident

subject to this lawsuit, Fredrick Paulson’s Supra ran out of gas.




                                          4
Case 1:20-cv-02113-KLM Document 1 Filed 07/20/20 USDC Colorado Page 5 of 19




   16.    At approximately 6:00 PM on July 29, 2018, after packing up their camp,

Fredrick Paulson and Joseph Norris decided to tow the disabled Supra with the

operational Moomba back to Wahweap Stateline Launch Ramp on the Arizona-

Utah border where they had previously launched the Moomba and the Supra.

   17.    To connect the Moomba to the disabled Supra, Fredrick Paulson and

Joseph Norris used an anchor rope (“the Rope”) located on the Moomba. The

Rope came equipped with a carabiner (“the Carabiner”) at one end of the Rope.

   18.    The Carabiner was attached to the eye hook on the bow of the disabled

Supra and the Rope connected to the Carabiner was tied to the stern of the

Moomba tow boat.

   19.    While under tow on Lake Powell between the Utah and Arizona border,

the Carabiner connecting the tow Rope to the eye hook of the disabled Supra

suddenly and violently failed.

   20.    The recoil caused by the significant tension of the Rope propelled the

Carabiner and Rope at a high velocity forward into the back of the Moomba

where Plaintiff Kristine Marandola was sitting.

   21.    The metal Carabiner struck Kristine Marandola on the right side of her

head, crushing her skull and rendering her unconscious.

   22.    Kristine Marandola suffered permanently disabling injuries as a result of the

incident, including but not limited to skull fractures and a severe traumatic brain

injury.

   23.    Plaintiff is informed and believes and thereupon alleges that the Rope and




                                           5
Case 1:20-cv-02113-KLM Document 1 Filed 07/20/20 USDC Colorado Page 6 of 19




Carabiner were designed, tested, manufactured, packaged, marketed, distributed and

sold to Romoboco in new condition by Seachoice who deliberately placed the Rope and

Carabiner into the stream of commerce in the United States and Colorado.

   24.    Plaintiff is informed and believes and thereupon alleges that the Rope and

Carabiner were then re-sold in new condition to Randy Paulson by Romoboco when

Randy Paulson purchased the Moomba new from Romoboco approximately two years

before the incident subject to this lawsuit.



               CLAIMS FOR RELIEF AGAINST ALL DEFENDANTS

                                 FIRST CLAIM FOR RELIEF
                                      (Strict Liability)

   25.    Plaintiff incorporates all other allegations in this complaint as if set forth

herein.

   26.    At all times pertinent, defendants Seachoice and Romoboco were, and are, in

the business of designing, testing, approving, manufacturing, marketing, distributing,

selling boating equipment including but not limited to anchors, anchor ropes,

watersport tow ropes, fasteners, safety equipment and other boating equipment for

use in the State of Colorado and elsewhere throughout the United States.

   27.    At the time Defendant Seachoice sold the subject Rope and Carabiner to

Romoboco and at the time Romoboco re-sold the subject Rope and Carabiner to Randy

Paulson, the Rope and Carabiner were defective; and because of those defects as set

forth herein, they were unreasonably dangerous to persons who might reasonably be




                                               6
Case 1:20-cv-02113-KLM Document 1 Filed 07/20/20 USDC Colorado Page 7 of 19




expected to use, or be affected by, the subject Rope and Carabiner.

   28.   At all times relevant herein, the subject Rope and Carabiner were

unreasonably susceptible to metal deformation and sudden failure when being used

in a foreseeable manner by foreseeable users of the Rope and Carabiner.

   29.   At all times relevant herein, the subject Carabiner lacked reasonable

resistance to deformation and failure.

   30.   At all times relevant herein, the subject Carabiner suffered from flaws in

Seachoice’s manufacturing process, which left it in a defective and unreasonably

dangerous condition in which it was likely to deform and suddenly fail under

foreseeable use, including but not limited to when used as a towline.

   31.   The subject Carabiner was designed and manufactured in a manner that

resulted in premature deformation, making it susceptible to sudden and violent

failure when used in combination with an anchor rope and causing and contributing

to the failure cause by premature metal deformation, including but not limited to

when used foreseeably as a towline.

   32.   At the time the subject Rope and Carabiner were designed and manufactured

and sold, Defendants Seachoice and Romoboco were aware that a foreseeable use of

the Rope and Carabiner included their use as a towline.

   33.    At the time the subject Rope and Carabiner were designed and

manufactured and sold, Defendants Seachoice and Romoboco were also aware that

when a tensioned towline suddenly fails, either through rope breakage or carabiner

or hardware failure, the rope and/or its attachments may snap back and propel the




                                          7
Case 1:20-cv-02113-KLM Document 1 Filed 07/20/20 USDC Colorado Page 8 of 19




rope and carabiner or attached hardware in unpredictable directions with great force,

possibly resulting in severe injury or death to persons in its path.

   34.   At the time the subject Rope and Carabiner were designed, manufactured,

and sold, Defendant Seachoice was aware of the importance of providing adequate

warnings and instructions to users of the Carabiner and Rope in light of the known

risks of severe injury caused by any rapid and sudden failure of the Carabiner and/or

Rope.

   35.   At all relevant times herein, the subject Rope and Carabiner lacked any

warnings, or adequate warnings, on the product itself and/or its packaging regarding

its deficiencies and its propensity to fail under foreseeable use, including but not

limited to towing, mooring, or other similar uses.

   36.   At all relevant times herein, the subject Rope and Carabiner lacked any

warnings, or adequate warnings, on the product itself and/or its packaging regarding

the potential for severe injury or death if the subject Rope and Carabiner were

foreseeably used as a towline.

   37.   At all times relevant herein, the subject Rope and Carabiner lacked adequate

instructions for use on the product itself and/or its packaging regarding its limitations

and capacities, including but not limited to breaking strength limits and working load

limit recommendations, and the potential risks of injuries for exceeding these limits,

capacities, and recommendations.

   38.   At all times relevant herein, Defendants Seachoice and Romoboco would have

had, and had, no reason to believe that users would realize this potential danger.




                                           8
Case 1:20-cv-02113-KLM Document 1 Filed 07/20/20 USDC Colorado Page 9 of 19




   39.   It is believed that the Rope and Carabiner may suffer from additional

unspecified defects including but not limited to manufacturing defects, design defects,

failures to warn or to warn adequately, or failures to instruct or to instruct adequately

that will be ascertained and confirmed upon the opportunity to conduct reasonable

discovery in this lawsuit.

   40.   At the time of the incident described above, the subject Rope and Carabiner

were being used in a manner and fashion that were foreseeable by Romoboco and by

Seachoice and in a manner in which they were intended to be used, or could

foreseeably be used.

   41.   At all relevant times herein, the subject Carabiner and Rope were defective

and unreasonably dangerous because their design and their manufacturing process

created a risk of harm to persons that would not ordinarily be expected and which

was, and is, not outweighed by the benefits to be achieved by their design.

   42.   At all relevant times herein, Kristine Marandola was a person who would

reasonably be expected to use, or be affected by, the subject Rope and Carabiner.

   43.   At the time of the incident subject to this lawsuit, the subject Carabiner

suffered a catastrophic failure caused by metal deformation while under tow — a

foreseeable use of the Rope and Carabiner that was also foreseen by Seachoice —

causing the Rope and Carabiner to recoil with such force that when the propelled

Carabiner struck Kristine Marandola in the head, it crushed her skull and rendered

her comatose, resulting in serious injuries including but not limited to skull fractures

and permanent traumatic brain injuries.




                                           9
Case 1:20-cv-02113-KLM Document 1 Filed 07/20/20 USDC Colorado Page 10 of 19




   44.   Defects in the subject Carabiner and Rope were a substantial factor in the

subject incident that permanently injured Kristine Marandola.

   45.   As a direct and proximate result and consequence of the conduct and

omissions of Defendants Romoboco and Seachoice and the defective and unreasonably

dangerous nature of the subject Rope and Carabiner, Kristine Marandola suffered

permanently disabling injuries in the incident.

   46.   As a direct and proximate result of Defendants, and each of their conduct,

Plaintiff Kristine Marandola has incurred and will continue to incur medical and

related expenses.

   47.   As a further proximate result of Defendants, and each of their conduct,

Plaintiff Kristine Marandola has incurred, and will continue to incur, loss of earnings

and future earnings capacity.

   48.   As a further proximate result of Defendants, and each of their wrongful

conduct, Plaintiff Kristine Marandola has suffered injuries in her health, strength and

activity, as well as to her nervous system and person, all of which injuries have caused,

and will continue to cause, Plaintiff great physical and mental pain (injuring her mind

and body): including humiliation, fear, discomfort, anxiety, loss of enjoyment of life,

mental anguish, and emotional and physical distress.

   49.   Furthermore, Defendants, and each of them, acted with conscious disregard

for the safety of Plaintiff when they were aware of the probable dangerous

consequences of their conduct and they willfully failed to avoid such consequences. As

such, their conduct was reckless, despicable, willful, wanton and malicious, and




                                           10
Case 1:20-cv-02113-KLM Document 1 Filed 07/20/20 USDC Colorado Page 11 of 19




therefore entitles Plaintiff Kristine Marandola to an award of punitive or exemplary

damages, in an amount to be determined at trial.

          WHEREFORE, Plaintiff Kristine Marandola demands judgment against the

named Defendants, jointly and severally, in an amount to be determined at trial for

all actual and compensatory damages suffered, in an amount sufficient to keep such

wrongful conduct from being repeated, together with interest, if applicable, for all

costs of this action, and for any other such further relief as this Honorable Court

and/or jury may deem just and proper.


               CLAIMS FOR RELIEF AGAINST SEACHOICE ONLY

                            SECOND CLAIM FOR RELIEF
                                  (Negligence)

   50.    Plaintiff incorporates all other allegations in this complaint as if set forth

herein.

   51.    At all relevant times herein, Defendant Seachoice had a duty of reasonable

care to design, select, inspect, test, manufacture, assemble, equip, market, distribute,

and sell the subject Carabiner and Rope so that they would be resistant to failure and

to metal deformation that Seachoice knew, or should have known, would pose serious

risks to consumers using the subject Rope and Carabiner.

   52.    At all relevant times herein, Defendant Seachoice had a duty of reasonable

care to provide for the Rope and Carabiner adequate warnings and instructions for

use that would be reasonably calculated to reach foreseeable users of the Rope and

Carabiner about their limitations and propensity to fail under foreseeable use,




                                           11
Case 1:20-cv-02113-KLM Document 1 Filed 07/20/20 USDC Colorado Page 12 of 19




including but not limited to towing, mooring, or other similar functions, as well as the

risks of serious injury or death associated with the use of the Rope and Carabiner

under such circumstances.

   53.   Defendant Seachoice was negligent in failing to exercise reasonable care to

prevent the subject Carabiner and Rope from creating an unreasonable risk of harm

to persons who might reasonably be expected to use or be affected by the subject

Carabiner and Rope while they were being used in a manner Defendant Seachoice

could, or should, reasonably have expected.

   54.   As a passenger on a boat, Kristine Marandola was, and is, in that class of

persons whom Defendant Seachoice should reasonably have expected to use, or be

affected by, the subject Carabiner and Rope.

   55.   Defendant Seachoice was negligent in failing to exercise reasonable care to

warn users of the subject Carabiner and Rope of the risk of harm associated with the

foreseeable use of the subject Carabiner and Rope and the limitations and capacities

of the Rope and Carabiner when used in certain manners that were foreseeable to

Seachoice, including but not limited to when used as a towline, at the time Seachoice

placed the Rope and Carabiner into the stream of commerce.

   56.   At the time the subject Rope and Carabiner were designed, manufactured, or

sold, Defendant Seachoice was aware of the importance of the need for proper tensile,

breaking limits, and/or deformation strength of the Carabiner before failure while

under load because it was reasonably foreseeable the subject Rope and Carabiner

would be used in the marketplace by consumers of the Rope and Carabiner to connect




                                          12
Case 1:20-cv-02113-KLM Document 1 Filed 07/20/20 USDC Colorado Page 13 of 19




boats of varying sizes and weights to anchors, piers, and to other boats.

   57.   At the time the subject Rope and Carabiner were designed, manufactured, or

sold, Defendant Seachoice was aware that insufficient strength of the Carabiner for

certain foreseeable uses, including but not limited to use as a towline, would make

metal deformation and sudden failure of the Carabiner more likely and subject users

and bystanders to a risk of serious injury or death as described in more detail below.

   58.   At the time the subject Rope and Carabiner were designed, manufactured, or

sold, Defendant Seachoice was aware of the importance of the need for proper strength

between the components of the Rope and Carabiner.

   59.   At the time the subject Rope and Carabiner were designed, manufactured, or

sold, Defendant Seachoice was aware that a foreseeable use of the Rope and Carabiner

included their use as a towline. Defendant Seachoice was also aware that when a

tensioned towline suddenly fails, either through rope breakage or carabiner or

hardware failure, the rope and/or any attached fastening metal hardware such as a

carabiner may snap back and propel the rope and attached metal hardware in

unpredictable directions with great force, possibly resulting in severe injury or death

to persons in its path.

   60.   At the time the subject Rope and Carabiner were designed, manufactured, or

sold, Defendant Seachoice was aware of the importance of providing adequate

warnings and instructions to users of the Carabiner and Rope in light of the known

risks of severe injury caused by any rapid and sudden failure of the Carabiner and/or

Rope.




                                          13
Case 1:20-cv-02113-KLM Document 1 Filed 07/20/20 USDC Colorado Page 14 of 19




   61.   Seachoice breached its duty of due care to provide any warnings, or adequate

warnings, on the product itself, and/or the product packaging about the dangers of

using the subject Rope and Carabiner as a towline, and the risks of serious injury or

death if the Rope and Carabiner were used as a towline.

   62.   Seachoice’s breach of due care was a proximate cause of the failure of the

Carabiner resulting in severe injuries to Kristine Marandola.

   63.   Seachoice’s wrongful actions and omissions as described herein were a

substantial factor in causing serious harm to Kristine Marandola.

   64.   Seachoice’s breach of due care was a proximate cause of the subject incident

in which Kristine Marandola suffered serious injuries.

   65.   As a direct and proximate result of Defendants, and each of their conduct,

Plaintiff Kristine Marandola has incurred and will continue to incur medical and

related expenses.

   66.   As a further proximate result of Defendants, and each of their conduct,

Plaintiff Kristine Marandola has incurred, and will continue to incur, loss of earnings

and future earnings capacity.

   67.   As a further proximate result of Defendants, and each of their wrongful

conduct, Plaintiff Kristine Marandola has suffered injuries in her health, strength and

activity, as well as to her nervous system and person, all of which injuries have caused,

and will continue to cause, Plaintiff great physical and mental pain (injuring her mind

and body): including humiliation, fear, discomfort, anxiety, loss of enjoyment of life,

mental anguish, and emotional and physical distress.




                                           14
Case 1:20-cv-02113-KLM Document 1 Filed 07/20/20 USDC Colorado Page 15 of 19




          WHEREFORE, Plaintiff Kristine Marandola demands judgment against the

named Defendants, jointly and severally, in an amount to be determined at trial for

all actual and compensatory damages suffered, in an amount sufficient to keep such

wrongful conduct from being repeated, together with interest, if applicable, for all

costs of this action, and for any other such further relief as this Honorable Court

and/or jury may deem just and proper.


                                THIRD CLAIM FOR RELIEF
                                   (Breach of Warranty)

   68.    Plaintiff incorporates all other allegations in this complaint as if set forth

herein.

   69.    Defendant Seachoice knew the particular purposes for which the subject

Carabiner and Rope were required and were to be used, and that purchasers and users

such as Randy Paulson, Joe Norris and Fredrick Paulson would rely on Seachoice’s

skill or judgment in designing, testing, manufacturing, furnishing, and providing

adequate warnings on, goods suitable for such purposes and uses.

   70.    The subject Carabiner and Rope were not fit for the particular purposes for

which they were intended and for which they were, or could foreseeably be, used.

   71.    The subject Carabiner and Rope did not conform to the warranties,

affirmations and representations made by Seachoice.

   72.    The defective condition of the subject Rope and Carabiner constitutes a breach

by Seachoice of its express and/or implied warranties, rendering it liable for Plaintiffs’

injuries and damages caused by the defects and inadequacies in the design,




                                           15
Case 1:20-cv-02113-KLM Document 1 Filed 07/20/20 USDC Colorado Page 16 of 19




manufacture of, and warnings or instructions about, the subject Rope and Carabiner.

   73.   At all times relevant herein, Seachoice further breached its express and/or

implied warranties because the subject Carabiner and Rope were not adequately

contained, packaged, and labeled in that the directions and warnings that

accompanied the subject Carabiner and Rope did not adequately instruct foreseeable

users on the proper use and limitations of the Rope and Carabiner in light of the fact

that when used as a towline, a foreseeable use of the Rope and Carabiner, the

Carabiner could deform, suddenly fail and snap with overly excessive force in

unpredictable directions resulting in serious injury or death, such as what occurred in

the subject incident on July 29, 2018 causing serious and permanent injuries to

Kristine Marandola.

   74.   Defendant Seachoice’s breach of express and/or implied warranties was a

substantial factor and proximate cause of the injuries and losses of Plaintiff Kristine

Marandola.

   75.   As a direct and proximate result of Defendants, and each of their conduct,

Plaintiff Kristine Marandola has incurred and will continue to incur medical and

related expenses.

   76.   As a further proximate result of Defendants, and each of their conduct,

Plaintiff Kristine Marandola has incurred, and will continue to incur, loss of earnings

and future earnings capacity.

   77.   As a further proximate result of Defendants, and each of their wrongful

conduct, Plaintiff Kristine Marandola has suffered injuries in her health, strength and




                                          16
Case 1:20-cv-02113-KLM Document 1 Filed 07/20/20 USDC Colorado Page 17 of 19




activity, as well as to her nervous system and person, all of which injuries have caused,

and will continue to cause, Plaintiff great physical and mental pain (injuring her mind

and body): including humiliation, fear, discomfort, anxiety, loss of enjoyment of life,

mental anguish, and emotional and physical distress.

         WHEREFORE, Plaintiff prays for judgment against these Defendants

in an amount to be determined at trial and for such other and further relief as

the Court deems just and proper.



                            CAUSATION & DAMAGES
                                (All Defendants)

   78. Plaintiff incorporates all other allegations in this complaint as if set forth
herein.

   79.   As a direct and proximate result of the defective and unreasonably dangerous

condition of the subject Carabiner and Rope and the Defendants’ acts and omissions

set forth above, Plaintiff Kristine Marandola has incurred and seeks the following

general and special damages:

              (a)   Pain and suffering and emotional distress, past and future;

              (b)   Reasonable and necessary medical, hospital, and rehabilitation

                    care and services, nursing care and services, medication, therapy,

                    and other expenses, past and future;

              (c)   Inconvenience;

              (d)   Loss of enjoyment of life or impairment of the quality of life;

              (e)   Humiliation;




                                           17
Case 1:20-cv-02113-KLM Document 1 Filed 07/20/20 USDC Colorado Page 18 of 19




              (f)    Fear;

              (g)    Anxiety;

              (h)    Discomfort;

              (i)    Mental anguish;

              (j)    Loss of earnings and earning capacity;

              (k)    Physical and mental impairment;

              (l)    Disfigurement and scarring;

              (m)    Any other losses and damages suffered by Plaintiff and to which

                     she is legally entitled either pursuant to statute or the common

                     law.

       WHEREFORE, Plaintiff prays for and demands an award of damages to be

fixed by the trier of fact in a reasonable amount. Additionally, Plaintiff asks for the

costs of this action, reasonable attorney fees, all pre-judgment and post-judgment

interest as provided by law, and for all such other relief to which she is legally entitled

and as the Court deems appropriate.




                    PLAINTIFF DEMANDS A TRIAL BY JURY.



       Dated this 20th day of July, 2020.

                                         Respectfully submitted,


                                         By:     /s/ Elizabeth A. Hart
                                                 J. Todd Tenge #22088




                                            18
Case 1:20-cv-02113-KLM Document 1 Filed 07/20/20 USDC Colorado Page 19 of 19




                                         Elizabeth A. Hart #46041
                                         TENGE LAW FIRM, LLC
                                         1738 Pearl Street, Suite 300
                                         Boulder, Colorado 80302
                                         303.665.2929 (tel)
                                         303.665.8788 (fax)
                                         Email: jttenge@tengelaw.com,
                                         lhart@tengelaw.com


                                         ATTORNEYS FOR PLAINTIFFS




                                    19
